Title: To George Washington from Samuel Freeman, 17 November 1775
From: Freeman, Samuel
To: Washington, George



Sir
Falmouth [District of Maine] Novr 17. 1775

Being prevented by a sudden departure from Watertown, from waiting on your Excellency as I fully intended I think it proper, by way of Letter, to inform you that our General Court have appointed The Hon. Joseph Fry Esq. “to take the command of the Men station’d in the County of Cumberland, who were raised for the Defence of the Sea Coast until their further Orders; And have impower’d him upon any emergency to alarm and call together the Militia of the said County, or such part thereof as their safety may require, and then to discharge, as soon as the Service will admit—And to lead and conduct them and the other Forces, and with them to encounter, repel and resist by force of Arms, all and every Person or Persons that shall attempt the enterprize, destruction invasion or annoyance of—that Town & County. And to cause such Fortifications to be erected at Falmouth aforesaid and elsewhere as he shall judge necessary for their (our) defence.”
This is all the Court have done at present.
Something more is absolutely necessary—So excellent an Harbour as that of Falmouth, it is of the greatest importance to secure—On the preservation of this Harbour depends in a great measure the safety of this whole Eastern Country, and shou’d our Enemies get Possession of it, I humbly think the whole Continent will suffer by the Loss—not only by the damage

it will be to us, but by the advantages which they will thereby gain. I doubt not therefore a due attention will be given hereto, and I believe if a Number of Men were plac’d in a Garrison here, and an armed Vessel or two station’d to guard the Coast, it wou’d be an Expence well applied.
I am unacquainted with Military Matters, but I think it a Duty incumbent on me to communicate my Mind, and if your Excellency thinks it proper I shou’d be glad this matter might be laid before the Continental Congress—However, I wou’d by no means pretend to dictate, but I hope some measures, wiser than I can propose, will be speedily adopted, to serve the general Interest.
Coll[one]l Phiney I suppose will inform your Excellency of the present situation of Affairs here I will not therefore add but that I am with great respect Your Excellencys most obedient and very hume servant

Saml Freeman

